Citation Nr: 1633185	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

 The Veteran had active service in the United States Army from May 1964 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In a January 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This case was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus as likely as not was incurred during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes tinnitus, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his tinnitus resulted from exposure to acoustic trauma during service.  See July 2016 Informal Hearing Presentation.  The record shows that the Veteran's military occupational specialty (MOS) was personnel specialist.  See DD 214.  The Department of Defense Noise Exposure Listing reports that a human resources specialist has a low probability of noise exposure.  However, the Veteran's military personnel records also document that between October 1964 and March 1965, his principal duty was working as a light truck driver.  According to the Department of Defense Noise Exposure Listing, a motor transport operator has a moderate probability of noise exposure.  Based on the foregoing, the Board finds that the Veteran's contentions concerning in-service noise exposure are credible and consistent with his service.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records (STRs) do not reflect any complaints, treatment, or diagnoses related to tinnitus.  After service, the Veteran received occupational noise exposure from working in the construction industry, and he had recreational noise exposure from using a motorcycle.  See November 2010 VA examination.

During the November 2010 VA examination, the Veteran reported having recurrent tinnitus.  The Veteran has also stated that his symptoms of tinnitus had their onset during service and continued to occur since discharge.  See August 2010 Statement in Support of Claim; November 2010 VA examination; August 2013 Informal Hearing Presentation.  

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 

The Board acknowledges that the Veteran denied having tinnitus in an October 2011 VA audiological evaluation.  However, the record contains earlier statements from the Veteran that he did experience tinnitus.  See August 2010 Statement in Support of Claim; November 2010 VA examination.  The Veteran's representative also later indicated that his tinnitus was still present, stating in August 2013 that the Veteran has suffered from tinnitus since service.  See August 2013 Informal Hearing Presentation.  In addition, while the Board recognizes the Veteran's post-service occupational and recreational noise exposure, the Board finds that the Veteran's contentions relating to continuous tinnitus symptoms from his time in service have been largely consistent.  Therefore, he is credible in this regard.  As such, the Veteran's statements support a finding that tinnitus was incurred during service.

The Board also notes that a VA examiner provided a negative nexus opinion in June 2015.  The examiner explained that the Veteran's described symptoms were consistent with normal tinnitus, which is non-pathological and therefore not related to any in-service event.  However, this opinion has little probative value as the examiner did not address the Veteran's competent and credible reports of continuous tinnitus symptoms since service.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Consequently, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In the January 2015 decision, the Board directed the AOJ to obtain the results of an October 2011 audiological evaluation to determine whether the Veteran had bilateral hearing loss under 38 C.F.R. § 3.385.  The AOJ subsequently acquired this record, and the results demonstrated the presence of bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  Following the Board's instructions, the AOJ then obtained an October 2015 VA medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  The examiner opined that it is less likely than not that the Veteran's hearing loss was caused by or a result of active duty military service.  The examiner highlighted the Veteran's normal hearing test results during service, his post-service occupational noise exposure, and the fact that the Veteran's documented MOS was not associated with routine exposure to high risk noise.  

However, the Veteran's military personnel records show that in addition to the MOS of personnel specialist reported in his DD 214, there was also a portion of his active service during which his principal duty was working as a light truck driver.  As discussed above, this role appears to be associated with a moderate probability of noise exposure.  It is unclear from the rationale whether the examiner considered the potential noise exposure from this role in rendering an opinion.  The Board finds that a remand is necessary to obtain an additional medical opinion that addresses all of the pertinent evidence of in-service noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Heartland Network - 15 dated since June 2015. 

2.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral hearing loss.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms such as hearing loss.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed bilateral sensorineural hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the bilateral hearing loss manifested during active service from May 1964 to May 1967; manifested to a compensable degree within one year of the May 1967 separation; or is otherwise related to an event, injury, or disease incurred during active service from May 1964 to May 1967.

The Board directs the examiner's attention to the Veteran's personnel records showing that his principal duty was working as a light truck driver between October 1964 and March 1965.  In providing this opinion, the examiner should presume that the Veteran did sustain some hazardous noise exposure in-service as a light truck driver.

If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of bilateral hearing loss is significant.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


